                        Case 1:19-cr-00251-LM Document 6 Filed 12/20/19 Page 1 of 1


^ AO 470 (Rev. 12/03)Order ofTemporary Detention (NH-6/05)
                                                                                                                  US                              IPJ

                                      United States District Court
                                             District of New Hampshire                                                            20 j
                                                                                                                              FILED
      United States of America


                          V.                                                      Case Number:           l^.cr^hol-i~rv)
       J"oKnA-'fU<a^ 1^'Sh
                   (Defendant)


                                     ORDER OF TEMPORARY DETENTION PENDING
                                       HEARING PURSUANT TO BAIL REFORM ACT



                Upon motion ofthe                Government □ Defendant, it is ORDERED that a detention hearing is

      set for _
                                        Date                                                                Time


     before a judicial officer at the U. S. District Court for the District of New Hampshire at the Warren B.

      Rudman United States Courthouse, 55 Pleasant Street, Concord, New Hampshire.

                Pending this hearing, the defendant shall be held in custody by the United States Marshal or other

      authorized representative and produced for the hearing.



      Date:         /^/           ! iPl'l                                    '                             'g'VU
                                                                                 ^ United States Magistrate Judge
                                                                                 □ United States District Judge

      cc:       U.S. Attorney
                U.S. Marshal
                U.S. Probation
                Defendant's attorney

                *Ifnot held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion ofthe
      Government, or up to five days upon motion of the defendant. 18 U.S.C. § 3142(f)(2).
                A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(f) are present. Subsection (1) sets forth the grounds
      that may be asserted only by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion ofthe attorney
      for the Government or upon the judicial officer's own motion ifthere is a serious risk that the defendant (a) will flee or (b) will obstruct or
      attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
